As filed with the Securities and Exchange Commission on April 6, 2007. Registration No. 333- SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 GREATER COMMUNITY BANCORP (Exact name of registrant as specified in its charter) New Jersey (State or other jurisdiction of incorporation or organization) 22-2545165 (I.R.S. Employer Identification No.) 55 Union Boulevard Totowa, New Jersey07512 (973) 942-1111 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Stephen J. Mauger Senior Vice President, Treasurer, and Chief Financial Officer Greater Community Bancorp 55 Union Boulevard Totowa, New Jersey07512 (973) 942-1111 Ext. 1004 With a copy to: Hoyt R. Stastney, Esq. Quarles
